Case 2:20-cv-11627-FMO-RAO Document 23 Filed 03/02/21 Page 1 of 4 Page ID #:367
Case 2:20-cv-11627-FMO-RAO Document 23 Filed 03/02/21 Page 2 of 4 Page ID #:368
Case 2:20-cv-11627-FMO-RAO Document 23 Filed 03/02/21 Page 3 of 4 Page ID #:369
Case 2:20-cv-11627-FMO-RAO Document 23 Filed 03/02/21 Page 4 of 4 Page ID #:370




               Appellate Division of the Supreme Court
                        of the State of New York
                       First Judicial Department


         I, Susanna M. Rojas, Clerk of the Appellate Division of the
   Supreme Court of the State of New York, First Judicial
   Department, do hereby certify that

                            Jonathan Stern
   was duly licensed and admitted to practice as an Attorney and
   Counselor at Law in all the courts of this State on October 26, 2009,
   has duly taken and subscribed the oath of office prescribed by law,
   has been enrolled in the Roll of Attorneys and Counselors at Law
   on file in this office, is duly registered with the Administration
   Office of the Courts, and according to the records of this Court is
   currently in good standing as an Attorney and Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of New York on
                                February 17, 2021.




                                           Clerk of the Court




   CertID-00001432
